DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/6/2022.  Claims 1-7 are now pending.  

Allowable Subject Matter

3.	Claims 1-7 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kato et al. (US 2016/0251466), Echt et al. (US 2005/0154120) and Kanda et al. (JP 11-323788).
Kato et al. disclose a base paper for release paper wherein a coating agent (comprising a vinyl alcohol polymer and 0.02 to 5 mol % of a monomer such as itaconic acid) was applied to a surface of a base material (claims 1, 8, 10 and 12, [0066]-[0070]).  	Echt et al. disclose a coated paper article comprising a PVA coating composition (a PVA/itaconic acid copolymer containing 1 to 10 mol% of itaconic acid) being applied to the surface of a paper article (claims 1 and 9).  
Kanda et al. disclose a resin composition containing 0.1 to 10 mol% of a water soluble salt of carboxyl group (such as itaconic acid) containing polyvinyl alcohol based resin and an olefin maleic acid copolymer is coated on base paper (claims 1-3, [0005]). 
	Thus, Kato et al., Echt et al. and Kanda et al.  do not teach or fairly suggest the claimed release paper base paper, comprising: a substrate; and a coating agent comprising a polyvinyl alcohol and a compound, wherein the substrate is coated with .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762